Appeal by defendant, Kellie M. Anderson, from an order entered in the Greene County Clerk’s Office on August 7, 1945, and from a resettlement thereof entered in the same clerk’s office on September 5, 1945. The order denied defendant Anderson’s motion to vacate a judgment of foreclosure and sale in the action and denied her application to open her default in answering or otherwise moving or pleading in the case. The Special Term stayed the sale of the mortgaged premises and that stay has been continued by this court to this date. Order affirmed, without costs, and stay vacated. All concur. [See 270 App. Div. 867.]